Response to Amendment
Claim Rejections - 35 USC § 102

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2018/190301 is withdrawn.
Claim Objections
Claims 8 and 12 are objected to because of the following informalities:  Claim 12 states mass “ration” which should be spelled “ratio”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1-8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gazzani (US 5,352,389).
Gazzani teaches a detergent composition in the form of an aqueous solution containing at least one surfactant in an overall quantity not higher than 4% by weight
  of the amphoteric, anionic, or nonionic type, at least one water-soluble organic base in a quantity ranging from 0.5 to 5% by weight, wherein the composition has a pH in the range of 7-9 (abstract). See claim 1. Suitable organic bases include 2-amino-2-methyl-1-propanol or 2-amino, 2-methyl, 1,3-propanediol (col. 4, lines 1-16). Suitable organic bases include 2-amino, 2-methyl, 1,3-propandiol, etc. See claim 3. Note that, Gazzani exemplify compositions containing 1% by weight lauryl ether sulfate sodium salt, 1% sodium coco-glutamate, 0.5% decylpolyglucoside, etc. See columns 9 and 10. Note examples 10 and 16 which show anionic surfactants such as sodium laureth sulfate and 2-methyl,1-proponal being employed.
Gazzani does not teach, with sufficient specificity, a composition having the specific pH containing 2-amino-2-methyl-1-propanol and the other 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having the specific pH containing 2-amino-2-methyl-1,1-propanol and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Gazzani suggest a composition having the specific pH containing 2-amino-2-methyl-1-propanol and the other requisite components of the composition in the specific amounts as recited by the instant claims.
With respect to claim 8, which teaches a combination of amino-alcohols such as 2-amino-2-methyl-1-propanol and 2-amino-2-methyl-1,3-propanediol, Gazzani teaches that the claimed amino alcohols are well known and suggested in the skin cleansing art but the specific teaching of a these ingredients is not exemplified in admixture. 
It would have been obvious to the skilled artisan to employ 2 or more amino alcohols such as 2-amino-2-methyl-1-propanol and 2-amino-2-methyl-1,3-propanediol in admixture with other ingredients of Gazzani because Gazzani teaches that said amino alcohols are known for delicate cleaning action (col. 3, lines 48-57). Accordingly, combining 2 or more ingredients useful for the same purpose is well known in the art with the expectation of providing similar or beneficial results.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 
With respect to the optimization of mass ratios, it would have been obvious to the skilled artisan to optimize the proportions of organic bases being up to 5% and surfactants being up to 4%. One skilled in the art, in the absence of criticality t0 the contrary, would have been able to arrange the ratio of proportions to satisfy the ratio of 0.1 to 10 X to Z components and 1 to 100 of A1, X/A1 given that the broad amounts ingredients arranged within the varying amounts could be optimal to satisfy the requirements. Further, since applicant’s has not shown any criticality to the contrary, one skilled in the art would have been motivated to optimize with the expectation of similar results within a varied ratio of ingredients. 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With respect to the optimization of the pH from 9 to 9.3, it has been held when ranges are close enough the skilled artisan is within his purview to optimize with the expectation of results being similar or the same, in the absence of a showing to the contrary. One skilled would expect similar skin cleansing from a pH in the range disclosed in Gazzani since the range is close enough to suggest similarities.


Double Patenting
Claim 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 and 1-14 of copending Application No. 16/604,001 and 16/604,077, respectively (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘001 or ‘077 encompass the material limitations of the instant claims is withdrawn.
Claim 1-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cripe et al (5,376,310).
Cripe et al disclose an alkaline light duty liquid dishwashing detergent composition that provides good grease removal properties while providing mildness to the skin and comprising an alkyl ethoxy carboxylate anionic surfactant; a magnesium chelant, and a buffering agent to maintain a pH of from about 8-10 (abstract).
Specifically, Cripe et al disclose anionic surfactant compositions comprises 5 to 50% of an anionic surfactant such as alkyl ether carboxylate (col. 2, lines 55-66); and an alkaline buffering agent to maintain a pH of from 8-10 and preferably from 8.5 to 9.5 (col. 5, lines 55-60Z) that includes a mixture of ingredients such as 2-amino-2-methylpropanol and 2-amino-2-methyl-1,3-propanediol (col. 6, lines 16-36). Nonionic surfactants of claim 7 are further suggested at column 9, lines 58-65 and include alkyl glucosides which have an HLB of 15.
Cripe et al do not teach with sufficient specificity to anticipate the claims of 1 and 8 by including the specific ingredients within the examples his preferred embodiment. It would have been obvious to select either the 2-amino-2-methylpropanol and/or 2-amino-2-methyl-1,3-propanediol of Cripe et al given the teaching of said buffering 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

With further respect to the mass ratio and ratio of components called out in claims 4-5 and 10, Cripe et al teach broad ranges that overlap with respect to the proportion and one skilled in the art would readily optimize the proportions to suggest the ratios claimed.
One skilled in the art, in the absence of criticality t0 the contrary, would have been able to arrange the ratio of proportions to satisfy the ratio of 0.1 to 10 X to Z components and 1 to 100 of A1, X/A1 given that the broad amounts ingredients arranged within the varying amounts could be optimal to satisfy the requirements in order to suggest cleansing compositions with pH ranges of 8-10 and comprising optimum cleansing and skin mildness. Further, since applicant’s has not shown any criticality to the contrary, one skilled in the art would have been motivated to optimize with the expectation of similar results within a varied ratio of ingredients.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Response to Arguments
Applicant's arguments filed 9-16-2021 have been fully considered but they are not persuasive.
Applicant argues that Gazzani has a pH of 7-9 but does not overcome the showing in the affidavit filed 9/8/21 which shows better keratotic detergency at pH of 9.3.
The examiner contends that statistically, the teaching of a pH in Gazzani et al is about 9.0, which is close enough to suggest a pH of higher such as 9.3. Moreover, the single showing of better detergency may have been manipulated by the decrease in HCL and increase in water. Therefore, criticality cannot be established because the variables are not constant to definitively suggest the detergency was improved solely based on the increase on the pH. Further, the pH is close enough where one skilled would expect the pH to encompass 9.3 given that about 9.0 is very close and about renders the amount almost the same and given that optimization of proportions and those outside of the rage are close enough where the expectations are that they would comprise the same or similar characteristics. 
Applicant argues that there is nothing in Gazzani et al that would suggest AMP and Tris or AMPD and having a pH of 8.3 to exhibit increase detergency.
The examiner contends that the mixture of ingredients are suggested by Gazzani et al and the pH is broadly taught from 7 to about 9. One skilled in the art would expect similar characteristics with since Gazzani et al teaches the mixtures of bases and encompasses the pH range. The Declaration of Matsuda is limited to what appears to be manipulated HCL and water, which gives a difference of .3 for the pH range, which is encompassed by Gazzani et al. Therefore, criticality cannot be established because the ingredients and the pH are suggested and further the showing in the Declaration does not definitively show a detergency is solely manipulated by the pH. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761